Citation Nr: 1645075	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-22 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a left ankle disorder, to include as secondary to the service-connected left knee disability, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder. 

5.  Entitlement to a compensable rating for residuals of left foot strain.

6.  Entitlement to an increased rating in excess of 10 percent for the lumbar spine disability.

7.  Entitlement to a compensable rating for retropatellar pain syndrome of the right knee. 
8.  Entitlement to an increased rating in excess of 10 percent for osteoarthritis of the left knee.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Clifford Farrell, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and L. K.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1989 to September 1992.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the October 2009 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


The Veteran testified before the undersigned in a July 2016 video-conference Board hearing, the transcript of which is included in the record.

The Board notes that after the Agency of Original Jurisdiction (AOJ) issued a January 2016 Statement of the Case and a March 2016 Supplemental Statement of the Case, the Veteran submitted additional evidence not yet considered by the AOJ in the first instance.  See medical evidence dated from July 13, 2016 to September 8, 2016.  Notably, the evidence includes a July 2016 private medical evaluation, which addresses most of the Veteran's orthopedic disabilities, to include range of motion testing of the left knee.

On August 6, 2012, Congress enacted the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  Section 501 of the Act amends 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 is applicable to claims in which a substantive appeal is filed on or after February 2, 2013.  

In this case, the Veteran filed his substantive appeal regarding an increased rating for the left knee disability and on whether new and material evidence had been received to reopen service connection for a left ankle disorder in August 2011, prior to February 2, 2013.  However, as the Board is reopening and granting service connection for a left ankle disorder, the Veteran is suffering no prejudice from the Board proceeding with a decision on that issue.  On the other hand, and as discussed in the remand section below, the Veteran's claim for an increased rating in excess of 10 percent for the left knee disability must be readjudicated in an SSOC to afford him all due process.  

Regarding the remaining issues on appeal, the Veteran filed his substantive appeal in March 2016, after February 2, 2013; as such, waiver of this evidence is not necessary and the Board may consider this evidence in the first instance.

The issues of (1) service connection for an acquired psychiatric disorder, to include a mood disorder; (2) entitlement to an increased rating in excess of 10 percent for the left knee disability; and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the July 2016 Board hearing, prior to the promulgation of a decision by the Board, the Veteran indicated that he was withdrawing his appeal as to the claim for a compensable rating for retropatellar pain syndrome of the right knee. 

2.  An unappealed September 1994 rating decision denied service connection for a left ankle condition; the Veteran did not submit a substantive appeal and additional relevant evidence was not received within one year of the rating decision notice.

3.  The evidence received since the September 1994 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle disorder.

4.  The Veteran's currently diagnosed left ankle synovitis and chondromalacia are secondary to the service-connected left knee disability.  

5.  The Veteran has currently diagnosed type II diabetes mellitus and hypertension.

6.  The Veteran did not have chronic symptoms of type II diabetes mellitus or hypertension in service.

7.  Symptoms of type II diabetes mellitus or hypertension were not continuous since service separation. 

8.  Type II diabetes mellitus and hypertension did not manifest to a compensable degree within one year of separation from service.

9.  The Veteran's type II diabetes mellitus and hypertension has not been shown to be etiologically related to service.

10.  The Veteran's service-connected left foot disability more nearly approximates mild symptoms with pain on weightbearing which interferes with prolonged standing.

11.  For the rating period prior to July 28, 2016, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

12.  Beginning July 28, 2016, the Veteran's lumbar spine disability has been characterized by muscle spasms and flexion limited to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of a compensable rating for retropatellar pain syndrome of the right knee have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The September 1994 rating decision, which denied service connection for a left ankle disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

3.  The evidence received subsequent to the September 1994 rating decision is new and material; the claim for service connection for a left ankle disorder is reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2015).

4.  The criteria for service connection for a left ankle disorder as secondary to the service-connected left knee disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for a rating of 10 percent for residuals of left foot strain have been met for the entire increased rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5280 (2015).

8.  For the rating period prior to July 28, 2016, the criteria for a rating in excess of 10 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

9.  For the rating period beginning July 28, 2016, the criteria for a rating of 40 percent rating, but no higher, for the lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for Right Knee Disability Rating

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the July 2016 Board hearing, the Veteran withdrew the appeal regarding the issue of a compensable rating for retropatellar pain syndrome of the right knee.  See Board Hearing Transcript at pg. 3.  Therefore, there remain no questions of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claim for a compensable rating for retropatellar pain syndrome of the right knee, and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of whether new and material evidence has been received to reopen the claim for service connection for a left ankle disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening and grant of service connection for a left ankle disorder), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Further, the Veteran does not assert that there has been any deficiency in the notice provided to him in June 2009 and June 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The evidence also includes pertinent medical records including the service treatment records, VA outpatient treatment reports, private treatment records, and Social Security Administration disability records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claims that has not been obtained. 

In addition, the Veteran has been afforded adequate examinations.  VA provided the Veteran with examinations in September 2015 (spine and foot) and October 2015 (ankle).  The Veteran's history was taken and a complete examination was conducted that included specific clinical measures.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

While the Board acknowledges that a medical opinion has not been obtained in this case regarding the Veteran's claim for diabetes and hypertension, the Board finds that an opinion is not necessary in order to decide the claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279. 

As discussed in detail below, the Veteran was not exposed to herbicides during service.  The only evidence that the claimed diabetes and hypertension disorders are related to his military service consists of his own conclusory generalized lay statements where he indicated that he may have been exposed to depleted uranium.  His assertion that his currently diagnosed diabetes and hypertension are related to his purported uranium exposure is unsupported by the medical evidence of record.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis

Service connection for a left ankle disorder was originally denied in a September 1994 rating decision because the Veteran's left ankle disorder was not found to be related to service or to a service-connected disability.  The Veteran was properly notified of the September 1994 rating decision, but did not file a notice of disagreement within one year of notice of the rating decision.  For this reason, the September 1994 rating decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. 
§ 20.1103. 

The evidence of record at the time of the September 1994 rating decision included service treatment records, a July 1994 VA examination report, and statements from the Veteran. 

The evidence received subsequent to the September 1994 rating decision includes, in pertinent part, a July 2016 private medical evaluation from Dr. R. H.  As discussed in detail below, Dr. R. H. reviewed the claims file, performed a physical examination, and opined that the Veteran's currently diagnosed left ankle disorder was a "flow-through" related to the Veteran's left knee disability.    

The Board has reviewed the evidence since the September 1994 rating decision and has determined that it is new, as it was not of record prior to the issuance of the September 1994 rating decision.  The evidence, moreover, is material within the meaning of applicable law and regulations because it is probative of the issue at hand.  Specifically, the evidence discussed above suggests that the Veteran's left ankle disorder may be caused or aggravated by his service-connected left knee disability.  Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a left ankle disorder.  38 C.F.R. § 3.156 (a).  As such, the Veteran's claim of service connection for a left ankle disorder, to include as secondary to the service-connected left knee disability is reopened.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of type II diabetes mellitus and hypertension are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, the Veteran's left ankle synovitis and chondromalacia are not chronic diseases listed under 38 C.F.R. § 3.309(a); as such, that claim will be adjudicated using the general principles of service connection. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Left Ankle Disorder

The Veteran maintains that he suffers from a left ankle disorder as a result of his service-connected left knee disability.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's left ankle disorder is related to his service-connected left knee disability.

VA treatment records include a July 2014 radiology report which showed that the joint space was normal and there was no soft tissue swelling or fracture in the left ankle. 

Private treatment records reveal that in March 2015 the Veteran underwent left ankle arthroscopy.  The Operative Report showed pre-operative diagnoses of non-resolving ankle pain.  In the description of the procedure it was noted that the there was a "significant amount of synovial polyp including chronic and acute synovitis at the anterior aspect of the ankle joint and medial and lateral gutters."  Some chondromalacia at the anterior aspect of the ankle joint secondary to the synovial polyp was also noted during the procedure.   

In a follow-up treatment record dated in April 2015, it was noted that the Veteran was informed of the intraoperative findings of synovitis and mild chondromalacia.  Current problems included synovitis of the left ankle.  As such, the Board finds that the Veteran has a current left ankle diagnosis, to include synovitis and chondromalacia.

In an October 2015 VA examination report, the examiner diagnosed the Veteran with left ankle pain.  X-rays of the left ankle were normal.  The examiner provided an opinion (in Virtual VA) which indicated that the Veteran's left ankle disorder was less likely than not related to the service-connected left knee disability.  In support of this opinion, the examiner stated that "a knee problem may produce a flow-through condition more proximally if there is a significant alteration in biomechanics, however it would not be expected to produce a left ankle disability."

In July 2016, the Veteran submitted a private medical evaluation from Dr. R. H., a neurological consultant.  Dr. R. H. indicated that the claims file had been reviewed.  During the evaluation, the Veteran was noted to have a "severe left antalgic gait and it is necessary for him to have a cane in his right hand to walk."  It
was further noted that the Veteran had acute ankle pain on the left side and had undergone arthroscopic surgery and debridement of the left ankle.  Based on the evaluation, which included a physical examination of the Veteran's left knee and left ankle, Dr. R. H. opined that the Veteran's left ankle was a "flow-through" abnormality related to his initial left knee injury.  In support of this conclusion, Dr. R. H. noted that the Veteran had a chronic ambulation problem that dated back to his original injury of the left knee in June 1990.  

Upon review of all the evidence of record, the Board finds that there is evidence weighing both for and against the Veteran's claim for service connection for a left ankle disorder, diagnosed as synovitis and chondromalacia.  As noted above, the October 2015 VA examiner indicated that, although a knee problem could produce a flow-through condition more proximally if there was a significant alteration in biomechanics, it would not be expected to produce a left ankle disability.  Instead, Dr. R. H. opined that the Veteran's left ankle disorder was a "flow-through" abnormality related to his initial left knee injury as a result of a chronic ambulation problem.  

In sum, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's left ankle disorder is secondary to his service-connected left knee disability.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for a left ankle disorder have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Service Connection Analysis for Type II Diabetes Mellitus 
and 
Hypertension

The Veteran contends that his currently diagnosed diabetes and hypertension disorders are related to service.  Specifically, the Veteran maintains that he was exposed to depleted uranium while in service while working on the M1A1 battle tank.  During the July 2016 Board hearing, the Veteran testified that "by going online" he discovered that the M1A1 battle tank was made out of depleted uranium.  He indicated that his diabetes and hypertension were related to the claimed in-service exposure to depleted uranium.  

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's currently diagnosed type II diabetes mellitus and hypertension were not incurred in service and are not otherwise related to service. 

Service treatment records are absent for any diagnosis or treatment for diabetes or hypertension.  In a May 1992 report of medical examination, the Veteran was not noted to have diabetes or hypertension.  His blood pressure reading at service separation was 120/78.  The Veteran also denied having sugar in his urine or high or low blood pressure during his report of medical history conducted at service separation.  Moreover, during the July 2016 Board hearing, the Veteran specifically denied having had diabetes in service.  See Id. at pg. 16.  For these reasons, the Board finds that the Veteran's type II diabetes and hypertension were not chronic in service.

Further, the Board finds that symptoms of type II diabetes mellitus and hypertension were not continuous since service separation and did not manifest within one year of service separation.  Post-service treatment records show that the Veteran was first noted to have hypertension in 2008 VA treatment records.  He also did not seek treatment for diabetes for many years after service discharge and was first diagnosed with type II diabetes mellitus after 2008, more than 15 years after service separation.  See February 2008 VA treatment record (showing Veteran was not diabetic as of that date).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention diabetes or hypertension symptoms at any time prior to his June 2011 claim.  For example, in September 1992, the Veteran filed a claim for service connection for a bilateral knee disorder.  In 1994, the Veteran filed claims for a back, left ankle, left foot, and bilateral knee disorder.  In June 2002, he filed a claim for an increased rating for the left knee disability.  The Veteran, however, did not mention symptoms of diabetes or hypertension or that he had diabetes or hypertension during these prior claims. 

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where she believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for diabetes or hypertension, when viewed in the context of his actions regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain type II diabetes mellitus or hypertension in service and a lack of symptomatology at the times he filed the other claims.  The Board finds that this evidence weighs against the Veteran's claims that type II diabetes mellitus or hypertension were incurred in or is otherwise related to service.

The Board has also considered the Veteran's statements asserting a nexus between his type II diabetes mellitus and hypertension and active duty service.  As a lay person, the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of type II diabetes mellitus or hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Diabetes and hypertension are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's diabetes mellitus and hypertension are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

The remaining evidence of record has been reviewed by the Board; however, it does not provide evidence that the Veteran's diagnosed type II diabetes mellitus or hypertension are related to service. 

The Board acknowledges the Veteran's contention that he was exposed to depleted uranium while in service while working on the M1A1 battle tank.  During the July 2016 Board hearing, the Veteran testified that "by going online" he discovered that the M1A1 battle tank was made out of depleted uranium.  He asserts that his diabetes mellitus and hypertension may be related to his exposure to the claimed depleted uranium.  The Board acknowledges that a medical opinion has not been obtained in this case regarding the Veteran's claim for diabetes; however, the Board finds that an opinion is not necessary in order to decide the claim.  

In this regard, the only evidence that the claimed disorders are related to his military service consists of his own conclusory generalized lay statements where he indicated that he may have been exposed to depleted uranium.  His assertion that his currently diagnosed diabetes and hypertension are related to his purported uranium exposure is unsupported by competent or credible lay, medical, or scientific evidence.  The Veteran has not submitted any evidence (other than his own lay statements) showing that he was exposed to depleted uranium in service.  He has also not submitted any medical evidence which supports his contention that exposure to depleted uranium causes diabetes mellitus or hypertension.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's type II diabetes mellitus and hypertension to service.  For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for type II diabetes mellitus and hypertension, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

General Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Rating Analysis for Left Foot Disability

The Veteran's residuals of a left foot strain have been rated under Diagnostic Code 5284 for other foot injuries.  38 C.F.R. § 4.27 (2015).  Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot disability, a 20 percent rating is assigned for moderately severe foot disability, and a 30 percent rating is assigned for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

The terms mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just, and all evidence must be evaluated in deciding rating claims.  38 C.F.R. §§ 4.2, 4.6 (2015).

The evidence includes the Veteran's June 2012 claim for an increased evaluation.  In his statement, the Veteran indicated that he had pain in the left foot, which resulted in difficulty walking.  He indicated that the left foot may have worsened as a result of his left knee disability.  

VA treatment records during the appeal period reflect continued notations of left foot pain.  See e.g., April 2013 and May 2013 VA treatment records (noting chronic pain from back and foot injury).  

The pertinent evidence of record also includes a September 2015 VA foot examination.  The examiner diagnosed left foot strain, but no other diagnoses of the foot were noted.  During the evaluation, the Veteran reported "some pain in the bottom of his L foot."  However, the Veteran did not report pain of the foot during the evaluation.  He also did not report flare-ups impacting the function of the foot.  The Veteran did indicate that prolonged walking or ladder climbing produced "discomfort."  The examiner noted that the Veteran had a remote history of left foot strain of "mild" severity.  The foot disability was not noted to compromise weight bearing and he did not require arch supports or custom orthotic inserts.  Upon physical examination, there was no pain noted, but the examiner indicated that pain came on with weightbearing.  Contributing factors associated with functional loss and limitation of motion were noted to include interference with standing.  X-rays of the left foot showed no abnormalities.    

Upon review of the evidence of record, the Board finds that the Veteran's left foot disability more nearly approximates a 10 percent rating.  When a disability demonstrates actually painful, unstable, or malaligned joints, due to healed injury, it is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 
38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  

In this case, the Veteran has provided credible lay evidence that he experiences pain in his left foot with prolonged standing and climbing.  He also reported pain with weightbearing during the September 2015 VA examination which was noted to interfere with standing.  For these reasons, the Board finds that a compensable 10 percent rating is warranted for the Veteran's left foot disability under 38 C.F.R. 
§ 4.59.

An increased evaluation is possible under Diagnostic Code 5284 for other foot injuries, but the Board finds that the service-connected disability clearly does not more nearly approximate a 20 percent rating under this diagnostic code as it is not moderately severe.  The September 2015 VA examiner specifically found that the disability was no more than mild.  The Veteran's complaints, to include pain with weightbearing and interference with standing have already been considered in the award of a 10 percent evaluation under 38 C.F.R. § 4.59 (granted herein).  Therefore, the Board finds that the Veteran's left foot disability does not most nearly approximate a moderately-severe injury of the foot and a rating in excess of 10 percent is not warranted.

The diagnostic codes pertaining to flatfoot, hammertoes, weak foot, claw foot, metatarsalgia or malunion or nonunion of the tarsal or metatarsal bones are not applicable in this case as there are no observations or diagnoses of such.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-79, 5283 (2015).  Accordingly, a higher rating under these diagnostic codes is not for application.  

Rating Analysis for Lumbar Spine Disability

By way of procedural background, the Veteran filed a claim for an increased rating for his lumbar spine disability on July 13, 2012.  In a September 2013 rating decision, the RO continued a 0 percent rating for the lumbar spine disability.  However, in a following February 2016 rating decision, the RO increased the Veteran's lumbar spine rating to 10 percent effective July 13, 2012 (the date of the Veteran's claim for increase).  As such, the Board will consider whether a rating in excess of 10 percent is warranted for the Veteran's lumbar spine disability for the entire rating period on appeal.

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5237 for lumbosacral strain.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula)).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula include vertebral fracture or dislocation (DC 5235), sacroiliac injury and weakness (DC 5236), lumbosacral or cervical strain (DC 5237), spinal stenosis 
(DC 5238), unfavorable or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), and degenerative arthritis of the spine (DC 5242) (for degenerative arthritis of the spine, see also DC 5003).

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned forward flexion of the thoracolumbar spine 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 
Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

DC 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.  The IVDS Formula provides a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The evidence includes a functional capacity evaluation dated in November 2011, less than one year prior to the Veteran's July 13, 2012 claim for an increased rating.  Range of motion of the trunk (thoracolumbar spine) revealed flexion, extension, lateral flexion and rotation within normal limits.  Muscle strength was also normal.  

VA treatment records during the appeal period show continued indications of chronic low back pain, but no range of motion testing was conducted. 

In a September 2015 VA examination, the Veteran was not noted to have had any recent treatment for his low back.  His pain was mostly muscular in nature, but it did not limit his activities.  The Veteran stated that sometimes he may avoid bending over too much.  No flare-ups were reported.  The Veteran also denied having any functional loss or functional impairment of the thoracolumbar spine regardless of repetitive use.  Upon range of motion testing, flexion was from 0 to 70 degrees.  Extension was from 0 to 20 degrees.  Left and right lateral rotation and flexion was noted to be from 0 to 30 degrees.  Pain was only noted to occur with flexion, but there was no evidence of pain with weightbearing and the pain did not cause or result in functional loss.  There was also no additional loss of function or range of motion after three repetitions.  The examiner indicated that the Veteran did not have guarding or muscle spasms of the spine.  The sensory examination was normal and there was no evidence of radicular pain or radiculopathy.  There was no ankylosis of the spine.  Further, it was noted that the Veteran did not have IVDS.

Private treatment records include an April 2016 physician note from Dr. M. J.  The Veteran was being seen for back pain for the past month.  The Veteran indicated that his pain was 6/10, with 10 being the most severe.  Upon examination, there was no peripheral edema, but mild tenderness to palpation of the right paraspinous muscle was noted.  There were no neurological deficits on examination.  Although range of motion testing does not appear to have been conducted, the Veteran did not report any limitation in motion.  

The Veteran submitted a July 2016 private medical evaluation from Dr. R. H.  Range of motion testing was noted to be accompanied by paravertebral muscle spasms.  Further, range of motion testing showed, at best, flexion limited to 30 degrees from the horizontal and extension limited to 10 degrees.  Right and left lateral bending were to 10 degrees.  

Upon review of all the evidence of record, lay and medical, the Board finds that the criteria for a rating in excess of 10 percent has not been met for the increased rating period prior to July 28, 2016.  Specifically, forward flexion of the thoracolumbar spine prior to July 28, 2016 was limited to, at worst, 70 degrees and the combined range of motion of the thoracolumbar spine in the September 2015 VA examination discussed above was greater than 120 degrees.  There was also no objective evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour or ankylosis.

There is also no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-7.  The September 2015 VA examination report 
considered pain, which was only noted to occur on flexion.  There was no evidence of pain with weight bearing and the pain did not cause or result in functional loss.  There was also no additional loss of function or range of motion after three repetitions.  

The Board finds that the limitation of motion and functional loss due to pain is contemplated in the currently assigned 10 percent rating.  The medical evidence establishes that, for the rating period prior to July 28, 2016,  the Veteran had almost full motion of the lumbar spine.  Any functional loss due to pain or other symptoms does not amount to additional limitation of motion.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

The Board further finds that a higher rating is not warranted under Diagnostic Code 5243 for incapacitating episodes associated with intervertebral disc syndrome for the rating period prior to July 28, 2016.  The Veteran was not noted to have IVDS during the September 2015 VA examination.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the lumbar spine disability is not applicable under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In addition, the medical evidence prior to July 28, 2016 does not show that the service-connected lumbar spine disability has resulted in a neurologic disability.  See September 2015 VA examination report.  Accordingly, a separate rating for a neurologic disability is not warranted. 

In summary, the Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the lumbar spine disability for the rating period prior to July 28, 2016. 

Regarding the rating period beginning July 28, 2016, the Board finds that a 40 percent rating is more nearly approximated for the Veteran's lumbar spine disability.  In this regard Dr. R. H.'s evaluation indicated that during range of motion testing, the Veteran had paraspinal muscle spasms and flexion was limited, at worst, to 30 degrees.  As noted above, the General Rating Formula provides a 40 percent rating for forward flexion of the thoracolumbar spine to 30 degrees or less. 

For these reasons, the Board finds that a 40 percent rating is warranted due to forward flexion of the thoracolumbar spine limited to 30 degrees in flexion beginning July 28, 2016 (the first date showing objective evidence of muscle spasms and/or flexion limited to 30 degrees).  

The Board further finds that a higher rating in excess of 40 percent under the General Formula is not warranted from the rating period beginning July 28, 2016 as  the Veteran's thoracolumbar has not been shown to be ankylosed.

Further, the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with disability ratings higher than those already assigned.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite ankylosis to warrant a higher disability rating what is already assigned.  Accordingly, the evidence of record preponderates against assigning a disability rating higher than 40 percent for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint.

Next, the Veteran has not been noted to have IVDS.  See September 2015 VA examination report.  Accordingly, evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted. 

The Board has considered whether separate evaluations for neurological disabilities are warranted for the rating period beginning July 28, 2016.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  In this case, the Veteran has not been diagnosed with a neurological disorder associated with his lumbar spine disability.  Accordingly, separate ratings for neurological abnormalities associated with the lumbar spine are not warranted beginning July 28, 2016.

In short, the Board finds that a 40 percent rating, but no higher, for the lumbar spine disability under the General Formula is warranted for the rating period beginning July 28, 2016.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321 (b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's foot disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for the bilateral foot disability specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria for the Veteran's foot disability specifically provide for ratings based on pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the left foot disability was manifested pain and discomfort on weightbearing and with prolonged standing and climbing.  These symptoms resulted in interference with standing . 

Regarding the Veteran's spine disability, the Board finds that the symptomatology and impairments caused by the disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 
For the rating period prior to July 28, 2016, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Beginning July 28, 2016, the Veteran's lumbar spine disability has been characterized by muscle spasms and flexion limited to 30 degrees.  The Board has additionally considered separate ratings for a neurological disorder and ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

The claim for a compensable rating for retropatellar pain syndrome of the right knee is dismissed.  

New and material evidence having been received, the claim for service connection for a left ankle disorder is reopened.

Service connection for a left ankle disability, to include synovitis and chondromalacia, as secondary to the service-connected left knee disability is granted.

Service connection for type II diabetes mellitus is denied.

Service connection for hypertension is denied.

For the entire increased rating period, a 10 percent rating, but no higher, for residuals of left foot strain is granted. 

For the rating period prior to July 28, 2016, a rating in excess of 10 percent for the lumbar spine disability is denied.  

For the rating period beginning July 28, 2016, a 40 percent rating, but no higher, for the lumbar spine disability is granted.  



REMAND

Service Connection for Psychiatric Disorder

The Veteran essentially maintains that he has a psychiatric disorder that is related to his service-connected disabilities, to include chronic pain from his left knee and lumbar spine disabilities.  
      
Although the Veteran's June 2011 claim specifically claimed only service connection for depression, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (mood disorder), the Board has recharacterized the claim as reflected on the title page. 

The evidence includes post-service VA treatment records, to include an April 2013 VA mental health evaluation.  The Veteran was diagnosed with Axis I mood disorder.  Axis IV (which indicates the major psychosocial stressors) included financial difficulties, chronic back pain, and unemployment.  

The Veteran was afforded a VA examination in October 2015 (in Virtual VA).  The Veteran was diagnosed with mood disorder, not otherwise specified.  It was also indicated that the Veteran was experiencing a mild depressive episode with insufficient symptoms to meet the criteria for a more specific depressive disorder.  The examiner opined that the Veteran's disorder was not at least as likely as not related to his service-connected disabilities.  In support of this opinion, it was noted that, at the time of the evaluation procedures, the Veteran indicated that he was experiencing mild sadness and mild to moderate periods of irritability.  His mild sadness and irritability symptoms were associated with a "wide variety of factors," including situational stressors.  For example, the examiner noted that his VA treatment records by his psychiatrist indicated that, in the past, he had become irritable due to confrontations with his neighbor.  He also noted that he had experienced distress about the possibility in the past of losing his home.  At the time of the current evaluation, he noted that he was irritated since he was receiving
less compensation from the VA than other individuals whom he knew.  The October 2015 VA examiner also stated that, although the Veteran's medical difficulties were also associated at times with his feelings of sadness and irritability, it did not appear as if his service-connected left knee patellofemoral osteoarthritis was "exclusively" related to his mood symptoms.  

The Board finds that the October 2015 VA examiner indicated that the Veteran's mood disorder was less likely than not related to his service-connected disabilities; however, the rationale provided did not properly address the legal standard for secondary service connection.  In other words, although the examiner's opinion suggested that the Veteran's medical difficulties were associated at times with his feelings of sadness and irritability, the evidence needs to show that the psychiatric disability is proximately due to, or the result of, the service-connected disability(ies); or that aggravation of the nonservice-connected psychiatric disability is proximately due to, or the result of a service-connected disability.  The examiner's rationale did not clearly address this standard.  For these reasons, an addendum medical opinion is warranted.

Rating for Left Knee Disability

As discussed in the Introduction section above, the Veteran's increased rating claim for the left knee disability was last adjudicated in a March 2016 supplemental statement of the case (SSOC).  Subsequently, additional evidence was associated in the record, including a July 2016 private medical evaluation from Dr. R. H. (which addressed the Veteran's left knee symptoms and included range of motion testing of the left knee).  As the July 2016 evaluation report directly addresses and is significant to the claim currently on appeal, the Veteran's claim must be readjudicated in an SSOC to afford him all due process.  [The Board notes that the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, was filed in August 2011, which is prior to February 2, 2013.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 which amends 38 U.S.C. § 7105 by adding new paragraph (e), which states that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.]

TDIU

The Board's remand regarding the claim for an increased rating for the Veteran's left knee disability could potentially have an impact regarding the TDIU issue; therefore, the issue of a TDIU is inextricably intertwined with the issue being remanded and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion regarding the Veteran's psychiatric disorder (a new psychiatric examination is not required unless deemed necessary).  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.  The examiner is then asked to address the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed psychiatric disorder is proximately due to, or the result of, the pain and discomfort associated with his service-connected disability(ies);  

(b) In the alternative, if the answer to the above question is in the negative, is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed psychiatric disorder has been aggravated by the pain and discomfort associated with the service-connected disability(ies).  (Aggravation means a chronic worsening or increase in severity, not due to the natural progression of the disease, that is proximately due to or the result of a service-connected disability).  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of (1) entitlement to service connection for an acquired psychiatric disorder, to include mood disorder; (2) entitlement to an increased rating in excess of 10 percent for the left knee disability; and 
(3) entitlement to a TDIU, considering all the evidence since the March 2016 SSOC, to include the July 2016 medical evaluation.  

If the claims remain denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


